DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomo, et al. (US PUB 2014/0277721, hereinafter Tomo) in view of Saito (USP 8,355,816) and further in view of Sun et al. (USP 9,321,176, hereinafter Sun).
Regarding claim 1, Tomo teaches:
A grasping control device for controlling a grasping device including grasping members to grasp an object (Fig. 2, disclosing a robot controller and suction device), comprising:
a memory ([0032]; Fig. 2; disclosing a programmable logic controller, i.e. a memory)… and the arrangement pattern being realized without changing relative positions between the grasping members (see at least Fig. 7, disclosing the suction devices, i.e. the grasping members, are situated in fixed relative positions, i.e. the arrangement pattern (of grasping devices) is fixed in relation to other grasping members)
…circuitry ([0032], Fig. 2; disclosing personal computer, i.e. circuitry) configured to implement:
a selector that selects at least one grasping form for the object based on first information relating to the object from among the plurality of grasping forms (See at least [0038-0039], disclosing determining to switch at least one suction device to operation mode, i.e. selection of a grasping form, based on a workpiece to be grasped);
a first determination unit that determines a usage form realizing the selected grasping form from among a plurality of usage forms determined by at least one of second information relating to the grasping device (see at least [0040-0043]; Figs. 8 and 9, disclosing selecting an orientation, i.e. a usage form in relation to the workpiece, for the robot hand, i.e. the grasping device)…
…a controller that controls the grasping device such that at least one of grasping members grasps the object according to the determined usage form (Fig. 2; [0039], disclosing a PC, i.e. a controller, that controls the robot hand to hold the workpiece while controlling the suction devices, i.e. selecting a usage form).
Tomo does not explicitly teach:
a memory that stores a plurality of grasping forms each indicating a number of used grasping members of the grasping members arranged in a predetermined pattern and an arrangement pattern of the used grasping members, the used grasping members being to be used to grasp the object,…
…and third information relating to an obstacle…
However, in the same form of endeavor, robots, Saito teaches:
…and third information relating to an obstacle (Col. 12, disclosing detection of obstacles, i.e. information relating to an obstacle)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the grasping device taught by Tomo to include information on an obstacle, as taught by Saito.  One would have been motivated to make to make this modification in order to avoid collision with an obstacle, as taught by Saito in Col. 12.
Furthermore, in the same field of endeavor, robotic manipulator control, Sun teaches:
a memory that stores a plurality of grasping forms each indicating a number of used grasping members of the grasping members arranged in a predetermined pattern and an arrangement pattern of the used grasping members, the used grasping members being to be used to grasp the object (Col. 16, disclosing a memory 22; Col. 12; table 2, disclosing storing a plurality of grasping forms, the grasping forms differing in number of fingers used, i.e. indicating a number of used grasping members, and different postures, i.e. grasping patterns and arrangements),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Tomo to have incorporated storing predetermined grasping forms, as taught by Sun, to select a grasping form, i.e. to store a predetermined arrangement of suction devices to be used.  One would have been motivated to make this modification in order to reduce the search space required while choosing an optimal grasping position, as taught by Sun in Col. 16, and thus increase efficiency.
Regarding claim 2, the combination of Tomo, Saito and Sun teaches:
The grasping control device according to claim 1, wherein the circuitry is further configured to implement a second determination unit that determines a grasping position and a grasping posture of the object by the at least one of the grasping members in the selected grasping form (Tomo: see at least [0046], disclosing the PC calculates an arrangement state of the workpiece, e.g. the rotational angle, position, shape and size, and controls the arm to move based on the arrangement state, i.e. a grasping position and grasping posture of the object).
Regarding claim 3, the combination of Tomo, Saito and Sun teaches:
The grasping control device according to claim 2,…
The current combination does not teach:
… wherein the circuitry is further configured to implement a determination unit capable of determining whether the grasping device is reachable to the grasping position and the grasping posture without an interference with the obstacle from a current position and a current posture for each of candidates for the usage form capable of realizing the grasping form, and
the first determination unit determines the usage form from among the candidates reachable to the grasping position and the grasping posture without an interference with the obstacle from the current position and the current posture.
However, in the same field of endeavor, robotics, Saito teaches:
…further comprising a determination unit capable of determining whether the grasping device is reachable to the grasping position and the grasping posture without an interference with the obstacle from a current position and a current posture for each of candidates for the usage form capable of realizing the grasping form (Col. 12, disclosing determination of interference between a robot arm and obstacles around a work object.  Grasping patterns, i.e. grasping position and grasping posture, are specified and eliminated from possible candidates if ,
wherein the first determination unit determines the usage form from among the candidates reachable to the grasping position and the grasping posture without an interference with the obstacle from the current position and the current posture (Col. 12, disclosing determination of interference between a robot arm and obstacles around a work object.  Grasping patterns, i.e. grasping position and grasping posture, are specified and eliminated from possible candidates if they are determined to be in interference with an obstacle, i.e. eligible usage forms are determined to be the forms not in interference with an obstacle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the grasping device taught by Tomo to include determination of obstacle interference, as taught by Saito.  One would be motivated to make this modification in order to avoid selecting a grasping pattern that collides with an obstacle while manipulating the object, as taught by Saito in Col. 12.
Regarding claim 5, current the combination of Tomo, Saito and Sun teaches:
The grasping control device according to claim 1, wherein…
The current combination of does not teach:
…wherein fourth information indicating a region allowed to be grasped by the grasping member is included in the first information, and
the selector selects at least one grasping form for the object from among the plurality of grasping forms based on the fourth information and arrangement of the grasping members in each grasping form.
However, in the same field of endeavor, robotics, Saito teaches:
…fourth information indicating a region allowed to be grasped by the grasping member is included in the first information (Col. 3, disclosing specifying a part of the workpiece, i.e. a region of an object, to be grasped by a hand, i.e. grasping member), and
the selector selects at least one grasping form for the object from among the plurality of grasping forms based on the fourth information and arrangement of the grasping members in each grasping form (Col. 9; Fig. 2, elements S202 and S104, disclosing selecting a grasping pattern based on recognition area, i.e. fourth information).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control device to include selecting a grasping form based on an allowable grasping region, as taught by Saito.  One would have been motivated to make this modification in order to ensure that the objects are properly gripped and will not fall while being moved or manipulated.
Regarding claim 6, the combination of Tomo, Saito and Sun teaches:
The grasping control device according to claim 1, wherein 
the grasping members include three or more grasping members aligned on a straight line (Tomo: Fig. 7, disclosing at least three grasping members), and
a grasping form in which used grasping members are disposed on both sides of an unused grasping member on the straight line is excluded from the plurality of grasping forms selectable by the selector (Tomo: see at least Figs. 8 and 9; [0040], disclosing switching all the suction devices that overlap the workpiece to an operating state, e.g. referring to fig. 8 the operating suction devices are all the devices encompassed by rectangle 16, and therefore no configuration in which used grasping members are disposed on either side of a non-used grasping member is selected).
claim 9, the combination of Tomo, Saito and Sun teaches:
A grasping system comprising:
the grasping control device according to claim 1;…
Furthermore, Tomo teaches:
…a manipulator having a grasping member and an actuator controlled by the device to actuate the at least one of the grasping members (see at least [0034]; Figs. 3 and 5, disclosing a robot arm and hand, i.e. a manipulator, with suction devices, i.e. grasping members, and servo motors, i.e. actuators).
Regarding claim 10, the combination of Tomo, Saito and Sun teaches:
…the first determination unit, and the controller of the device according to claim 1…
Furthermore, Tomo teaches:
A computer program product comprising a non-transitory storage medium including a computer program that causes the circuitry to implement the selector (see at least [0032], disclosing a personal computer, i.e. a computer program product and computer program to implement various operations of the robot),…
Regarding claim 11, the combination of Tomo, Saito and Sun teaches:
 The grasping control device according to claim 1, wherein the plurality of usage forms each defines whether each of the grasping members is to be used to grasp the object to realize a grasping form of the plurality of grasping forms without changing relative positions between the grasping members (Tomo: See at least [0038-0039], disclosing determining to switch at least one suction device to operation mode, i.e. selection of a grasping form from a plurality of grasping forms, wherein the grasping forms do not change the relative positions of the suction devices, i.e. only a number/pattern of grasping members is changed from form to form).
claim 12, the combination of Tomo, Saito and Sun teaches:
The grasping system according to claim 9, wherein the grasping members are relatively fixed (Tomo: see at least Fig. 7, disclosing the suction devices, i.e. the grasping members, are situated in fixed relative positions, i.e. the arrangement pattern (of grasping devices) is fixed in relation to other grasping members on the robot hand). 
Regarding claim 13, the combination of Tomo, Saito and Sun teaches:
The grasping system according to claim 9, wherein the predetermined pattern of the grasping members has symmetry (see at least Fig. 9, wherein the selected suction devices used in rectangle 16 are symmetrical in at least one direction). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomo in view of Saito, and Sun and further in view of Domae, et al. (US PUB 2013/0211593, hereinafter Domae).
Regarding claim 4, the combination of Tomo, Saito and Sun teaches:
 The grasping control device according to claim 1, wherein…
The combination does not explicitly teach:
...the circuitry is further configured to implement a score calculation unit that calculates a score based on at least one physical quantity, the score serving as an index for determination in the first determination unit, for each candidate for the usage form capable of realizing the grasping form based on at least one of the first information, the second information, and the third information, and
the first determination unit determines a candidate having a highest score as the usage form.
However, in the same field of endeavor, robotics, Domae teaches:
..further comprising a score calculation unit that calculates a score based on at least one physical quantity ([0036], disclosing calculating a score based on gripping positions and surfaces of an object, i.e. a physical quantity), the score serving as an index for determination in the first determination unit ([0036], disclosing selection of gripping position/posture based on a highest score, i.e. score serves as an index for determination), for each candidate for the usage form capable of realizing the grasping form based on at least one of the first information, the second information, and the third information ([0036], disclosing calculating the score based on the surface of the object, i.e. the first information, based on gripping positions, i.e. second information, and the surrounding environment, i.e. third information (obstacles)),
wherein the first determination unit determines a candidate having a highest score as the usage form ([0036], disclosing selection of gripping position/posture based on a highest score).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control device to include a scoring system when selecting grasping forms, as taught by Domae. One would have been motivated to make this modification in order to optimize the selection, as taught by Domae in [0008].  (Domae teaches posture calculation based on optimization scoring methods)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomo in view of Saito, and Sun and further in view of Shi, et al. (US PUB 2014/0163731, hereinafter Shi)
	Regarding claim 7, the combination of Tomo, Saito, and Sun teaches:
	The grasping control device according to claim 1,…
	The combination does not teach:
…wherein when a distance between the obstacle and a first grasping member included in the grasping members determined to be used by the first determination unit is within a predetermined distance, and the object is allowed to be grasped by other grasping member than the first grasping member, the controller controls the grasping device such that the first grasping member is not actuated in a state in which the distance between the obstacle and the first grasping member is within the predetermined distance.
	However, in the same field of endeavor, robotics, Shi teaches:
……wherein when a distance between the obstacle and a first grasping member included in the grasping members determined to be used by the first determination unit is within a predetermined distance  ([0177]; Fig. 18, disclosing a location requirement, i.e. a distance between a grasping member and an obstacle (the obstacle being the trigger of the object 1801, or the ground/walls)), and the object is allowed to be grasped by other grasping member than the first grasping member (Fig.  18, disclosing an object being grasped by multiple grasping members 1800), the controller controls the grasping device such that the first grasping member is not actuated in a state in which the distance between the obstacle and the first grasping member is within the predetermined distance ([0177, 0180], Fig. 18, disclosing determining how open or closed grasping members need to be to navigate any constraint, i.e. specific grasping members are actuated based on their distance to an obstacle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the device taught by the combination of Tomo, Saito and Sun to allow for the grasping device to actuate specific grasping members in the presence of obstacles, as taught by Shi.  One would have been motivated to make this .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomo in view of Sun.
Regarding claim 8, Tomo teaches:
 	A grasping control device for controlling a grasping device that grasps an object, the grasping control device comprising (see at least Figs. 1-3, disclosing a grasping device)
a memory ([0032]; Fig. 2; disclosing a programmable logic controller, i.e. a memory)… and the arrangement pattern being realized without changing relative positions between the grasping members (see at least Fig. 7, disclosing the suction devices, i.e. the grasping members, are situated in fixed relative positions, i.e. the arrangement pattern (of grasping devices) is fixed in relation to other grasping members)
…circuitry ([0032], Fig. 2; disclosing personal computer, i.e. circuitry) configured to implement:
a selector that selects at least one grasping form for the from among the plurality of grasping forms (See at least [0038-0039], disclosing determining to switch at least one suction device to operation mode, i.e. selection of a grasping form, based on a workpiece to be grasped);
a first determination unit that determines a usage form realizing the selected grasping form; (see at least [0040-0043]; Figs. 8 and 9, disclosing selecting an orientation, i.e. a usage form in relation to the workpiece, for the robot hand, i.e. the grasping device) and
a controller that controls the grasping device such that at least one of grasping members grasps the object according to the determined usage form (Fig. 2; [0039], disclosing a PC, i.e. a .
Tomo does not explicitly teach:
a memory that stores a plurality of grasping forms each indicating a number of used grasping members of the grasping members arranged in a predetermined pattern and an arrangement pattern of the used grasping members, the used grasping members being to be used to grasp the object,…
However, in the same field of endeavor, robotic manipulator control, Sun teaches:
a memory that stores a plurality of grasping forms each indicating a number of used grasping members of the grasping members arranged in a predetermined pattern and an arrangement pattern of the used grasping members, the used grasping members being to be used to grasp the object (Col. 16, disclosing a memory 22; Col. 12; table 2, disclosing storing a plurality of grasping forms, the grasping forms differing in number of fingers used, i.e. indicating a number of used grasping members, and different postures, i.e. grasping patterns and arrangements),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Tomo to have incorporated storing predetermined grasping forms, as taught by Sun, to select a grasping form, i.e. to store a predetermined arrangement of suction devices to be used and selecting an optimal arrangement.  One would have been motivated to make this modification in order to reduce the search space required while choosing an optimal grasping position, as taught by Sun in Col. 16, and thus increase efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moriya et al. (US PUB 2019/0315578), disclosing determining optimal holding position/ number of grasping members to use to pick up a workpiece.
Eto et al. (US PUB 2016/0207195), disclosing selecting a gripping operation in response to a target profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664